DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-12, and 14-20 are current in the application.  Claims 1-2, 4-8, 11-12, and 14-18 are currently under examination. Claims 9-10 and 19-20 are withdrawn as subject to a restriction requirement. Claims 3 and 13 have been cancelled by Applicant. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-8, 11-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (Chem. Communications, cited in IDS, hereinafter Jung-CC).
Regarding claim 1, Jung-CC teaches a method of forming birnessite δ-MnO2 nanosheets, the method comprising oxidizing manganese (Mn2+) in the presence of a source of nitrate and a light source, (Abstract) wherein the light source comprises a UV lamp containing UV light above 300 nm, i.e. a Xe lamp. (p. 4445 right col. para. 5; Supp. Mat. p. S3 uses a Xe-arc lamp).  Therefore, Jung 2017 anticipates the method of claim 1. 
Regarding claim 2, Jung-CC teaches the method of claim 1, further comprising: irradiating aqueous solution comprising Mn2+(aq) and a nitrate solution with a light source; oxidizing the Mn2+ (aq) -MnO2 nanosheets. (p. 4446 right col. para. 2 and p. 4447 left col. para. 1) Therefore, Jung-CC anticipates the method of claim 2. 
Regarding claim 4, Jung-CC teaches the method of claim 2, further comprising the step of oxidizing Mn2+ to Mn(IV) comprising oxidizing Mn2+ to form Mn(lll) and oxidizing the Mn(lll) to form the Mn(IV).  (p. 4447 right col. para. 2) Therefore, Jung-CC anticipates the method of claim 4. 
Regarding claim 5, Jung-CC teaches the method of claim 2, further comprising increasing a concentration of the nitrate solution to accelerate the formation of δ-MnO2 nanosheets. (Supplemental Material, Fig. S7A)  Therefore, Jung-CC anticipates the method of claim 5. 
Regarding claim 6, Jung-CC teaches the method of claim 2, wherein the concentration of the nitrate solution is at least 0.1 mM. (p. 4445, right col. para. 4) A specific example in the prior art which is within a claimed range anticipates the range.  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP 2131.03.I. Therefore, Jung-CC anticipates the method of claim 6. 
Regarding claim 7, Jung-CC teaches the method of claim 2, wherein the formation of δ-MnO2 nanosheets takes a time ranging from 0.5 hrs to 6 hrs. (e.g. up to 6 hours, p. 4445, right col. para. 4) A specific example in the prior art which is within a claimed range anticipates the range.  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP 2131.03.I. Therefore, Jung-CC anticipates the method of claim 7.
Regarding claim 8, Jung-CC teaches the method of claim 2, wherein the abiotic formation rate of the δ-MnO2 nanosheets is comparable to the formation rate of δ-MnO2 in microbial processes. (p. 4448, left col. para. 2) Therefore, Jung-CC anticipates the method of claim 8. 
Regarding claim 11, Jung-CC teaches a method of oxidizing manganese (Mn2+) to Mn(IV), the method comprising contacting Mn2+ to a source of nitrate and a lamp (Abstract), wherein the light 
Regarding claim 12, Jung-CC teaches the method of claim 11, further comprising: preparing an aqueous solution comprising Mn2+ (aq), nitrate, and pyrophosphate (PP) having a concentration of at least 0.3 mM (p. 4447 right col. para. 2 and Supplemental Material page S3 para. 1 [0.5 mM PP]); irradiating the aqueous solution using a light source (Abstract); oxidizing the Mn2+(aq) to form Mn(IV) (Abstract) ; creating superoxide from photodecomposition of nitrate (Abstract); and synthesizing disordered δ-MnO2 nanosheets, wherein the stacking of δ-MnO2 nanosheets is enhanced by changing the birnessite structure from hexagonal to orthogonal in the presence of PP. (Supplemental Information, Fig. S3)  Therefore, Jung-CC anticipates the method of claim 12. 
Regarding claim 17, Jung-CC teaches the method of claim 12, the step of oxidizing Mn2+ to form Mn(IV) comprising oxidizing Mn2+ to form Mn(lll) and oxidizing the Mn(lll) to form the Mn(IV). (p. 4447, right col. para. 2).  Therefore, Jung-CC anticipates the method of claim 17. 
Regarding claim 18, Jung-CC teaches the method of claim 12, wherein the formation of δ-MnO2 nanosheets takes a time ranging from 0.5 hrs to 6 hrs. (p. 4447, right col. para. 2).  Therefore, Jung-CC anticipates the method of claim 18. 
Claim(s) 1-2, 4, 6-7, 11-12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (ACS Sustainable Chem. Eng., cited in IDS, hereinafter Jung 2017).
Regarding claim 1, Jung 2017 teaches a method of forming birnessite δ-MnO2 nanosheets, the method comprising oxidizing manganese (Mn2+) in the presence of a source of nitrate and a light source (Abstract), where the light source comprises a Xe-arc lamp (p. 10625 Experimental Section, para. 2).  Therefore, Jung 2017 anticipates the method of claim 1. 
Regarding claim 2, Jung 2017 teaches the method of claim 1, further comprising: irradiating aqueous solution comprising Mn2+(aq) and a nitrate solution with a light source; oxidizing the Mn2+ (aq) to form Mn(IV) in the nitrate solution; creating superoxide from photodecomposition of nitrate; and generating disordered δ-MnO2 nanosheets. (Abstract)  Therefore, Jung 2017 anticipates the method of claim 2. 
Regarding claim 4, Jung 2017 teaches the method of claim 2, further comprising the step of oxidizing Mn2+ to Mn(IV) comprising oxidizing Mn2+ to form Mn(lll) and oxidizing the Mn(lll) to form the Mn(IV).  (p. 10626 left col. para. 2) Therefore, Jung 2017 anticipates the method of claim 4. 
Regarding claim 6, Jung 2017 teaches the method of claim 2, wherein the concentration of the nitrate solution is at least 0.1 mM. (e.g. 0.1 mM, p. 10625 Experimental Section para. 1) A specific example in the prior art which is within a claimed range anticipates the range.  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP 2131.03.I. Therefore, Jung 2017 anticipates the method of claim 6. 
Regarding claim 7, Jung 2017 teaches the method of claim 2, wherein the formation of δ-MnO2 nanosheets takes a time ranging from 0.5 hrs to 6 hrs. (e.g. 6 hours, p. 10625 right col. para. 2)  A specific example in the prior art which is within a claimed range anticipates the range.  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP 2131.03.I. Therefore, Jung 2017 anticipates the method of claim 7. 
Regarding claim 11, Jung 2017 teaches a method of oxidizing manganese (Mn2+) to Mn(IV), the method comprising contacting Mn2+ to a source of nitrate and a light source (Abstract), wherein the light source comprises one or more of a natural sunlight, a UV lamp containing UV light above 300 nm, or a Xe lamp. (p. 10625 Experimental Section para. 2) Therefore, Jung 2017 anticipates the method of claim 11. 
Regarding claim 12, Jung 2017 teaches the method of claim 11, further comprising: preparing an aqueous solution comprising Mn2+ (aq), nitrate, and pyrophosphate (PP) having a concentration of at least 0.3 mM; irradiating the aqueous solution using a light source; oxidizing the Mn2+(aq) to form Mn(IV); creating superoxide from photodecomposition of nitrate; and synthesizing disordered δ-MnO2 nanosheets, wherein the stacking of δ-MnO2 nanosheets is enhanced by changing the birnessite structure from hexagonal to orthogonal in the presence of PP. (p. 10625, Experimental Section para. 1-2; Abstract)  Therefore, Jung 2017 anticipates the method of claim 12. 
Regarding claim 14, Jung 2017 teaches the method of claim 12, wherein the PP is up to 2 mM. (p. 10625 Experimental Section para. 1) A specific example in the prior art which is within a claimed range anticipates the range.  See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP 2131.03.I. Therefore, Jung 2017 anticipates the method of claim 14. 
Regarding claim 15, Jung 2017 teaches the method of claim 12, wherein the proportion of Mn(lll) in δ-MnO2 nanosheets increases with the PP concentration. (Abstract). Therefore, Jung 2017 anticipates the method of claim 15. 
Regarding claim 16, Jung 2017 teaches the method of claim 12, wherein when the PP concentration is between 1 mM and 2 mM (p. 10625, Experimental Section para. 1-2), orthogonally structured δ-MnO2 nanosheets are formed to have Mn(lll) dominantly in layers with fewer vacant sites than that when the PP concentration is between 0.3 mM and 0.5 mM (p. 10626, Fig. 2, right col. para. 1-2), and when the PP concentration is between 0.3 mM and 0.5 mM, hexagonal structured δ-MnO2 nanosheets are formed to have Mn(lll) dominantly in the interlayers with more vacant sites than that when the PP concentration is between 1 mM and 2 mM. (p. 10626, Fig. 2, right col. para. 1-2).  Therefore, Jung 2017 anticipates the method of claim 16. 
Regarding claim 17, Jung 2017 teaches the method of claim 12, the step of oxidizing Mn2+ to form Mn(IV) comprising oxidizing Mn2+ to form Mn(lll) and oxidizing the Mn(lll) to form the Mn(IV). (p. 10626 left col. para. 2) Therefore, Jung 2017 anticipates the method of claim 17. 
Regarding claim 18, Jung 2017 teaches the method of claim 12, wherein the formation of δ-MnO2 nanosheets takes a time ranging from 0.5 hrs to 6 hrs. (Figs. 1A and 1B, p. 10626)  Therefore, Jung 2017 anticipates the method of claim 18. 
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed December 21, 2020, with respect to the rejections under 35 U.S.C. 101 and 112 as a process of nature in light of the currently amended claims have been fully considered and are persuasive.  The rejection of claims 1-2, 4, 7-8 and 11 under 35 U.S.C. 101 and 112 has been withdrawn. 
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive with respect to the rejection under 35 U.S.C. 102 over Jung-CC or Jung 2017.  Applicant argues on pages 5-6 of the Remarks that Jung-CC nor Jung 2017 share an author in common with the current invention, and are therefore not prior art under 35 U.S.C. 102.  This argument is not found convincing, as the Jung-CC and the Jung 2017 references each list further authors than the current inventive entity, and are therefore still qualified as prior art under 35 U.S.C. 2153.01(a) and 35 U.S.C. 102(a)(1).  The rejection of record with respect to the date of the cited prior art is maintained, as Applicant’s statements in the Remarks are not evidence under 35 U.S.C. 2145; see MPEP 2155.01 and MPEP 717.01.I for procedure on how to show that the disclosure was made by the inventor or a joint inventor.  
Applicant’s arguments, see pages 6-7 of the Remarks, filed December 21, 2010, with respect to the rejection(s) of claim(s) 1-4, 6-8, and 11 under 35 U.S.C. 102 over Stone et al as teaching the inverse reaction (dissolution instead of formation; the Examiner notes that the marine fulvic acids were isolated from a marine source, so that sea water containing nitrates was not used directly in Stone et al) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Conclusion
Claims 1-2, 4-8, 11-12, and 14-18 are rejected. Claims 9-10 and 19-20 are withdrawn as subject to a restriction requirement. Claims 3 and 13 have been cancelled by Applicant. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0215454 A1 (manganese dissolved into solution with nitrous oxide and irradiated with UV light). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794


/C.M.R/Examiner, Art Unit 1794                                                   

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794